Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 12-13, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kala et al (submitted with IDS), hereafter referred to as Kala in light of Sorin et al (US Pub 2019/0240835 A1), hereafter known as Sorin.
For Claim 1 Kala teaches A computer-implemented method comprising: (Page 1, Column 2, Paragraph 2.  Page 11, Section 6 cites that the approach is used using computer simulations in MATLAB.  )
determining a candidate path of movement for each of multiple robots; (Page 6, Column 1, Section 4.2.  Kala describes that one part of the problem is to determine the optimal trajectory of a robot and then coordinate several robots to best follow that trajectory.)
aggregating at least some of the trajectories for the multiple robots to determine amounts of overlap among the trajectories at different locations; (Page 9, Column 2, Equation 14 aggregates the trajectories of all other robots. While the purpose is not to explicitly determine the amount of overlap, the amount of overlap is determined, and it is represented as a dense cluster of points, indicating a location where a number of trajectories overlap.   )
assigning force vectors directed outward from the trajectories, wherein the force vectors have different magnitudes assigned according to the respective amounts of overlap of the trajectories at the different locations; and (Page 9, Column 2, Equation 14, Kala shows how force is directed outwards from the trajectories of other robots, in addition to obstacles.  This is explained in the preceding and proceeding paragraphs.  While Kala is silent in regards to overlapping trajectories applying more force, the equation and language used indicates that if two trajectories were to overlap the area or point would have a stronger force as that area or point would have two trajectories emitting a repulsive force.)
determining a path for a particular robot to travel based on the trajectories and the assigned magnitudes of the forces. (Page 9, Column 2, Section 5.4 Kala shows how equations 14 and 18 is being applied to create a new trajectory for a robot)
Kala does not teach determining, for each of the multiple robots, a swept region that the robot would traverse through along its candidate path; 
and the use of basing calculations based on swept regions instead of trajectories to prevent collision. 
Sorin, however, does teach determining, for each of the multiple robots, a swept region that the robot would traverse through along its candidate path and the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0008], [0073].)
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

For Claim 2, modified Kala teaches The computer-implemented method of claim 1, further comprising: 
wherein aggregating the trajectories for the multiple robots comprises determining a different aggregation of the trajectories for each of the multiple robots, wherein the aggregation for each robot is an aggregation of the trajectories of each of the other robots; and (Page 9, Section 5.4.  When calculating a new trajectory for a robot, Kala takes the obstacles and current trajectories of all of the other robots and aggregates them in equation 14)
wherein assigning force vectors directed outward from the trajectories comprises assigning a different set of force vectors for each of the multiple robots, the set of force vectors for each robot being determined based on the aggregation of the trajectories of each of the other robots. (Page 9, Equation 14 and the following paragraph state that the repulsive force of the other robots are combined.  While Kala is silent in regards to overlapping trajectories applying more force, the equation and language used indicates that if two trajectories were to overlap the area or point would have a stronger force as that area or point would have two trajectories emitting a repulsive force.)
Modified Kala does not teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. 
Sorin, however, does teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0073])
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.


For Claim 3, modified Kala teaches The computer-implemented method of claim 1, wherein aggregating at least some of the trajectories comprises aggregating the trajectories for all of the multiple robots except the particular robot to identify spatial regions having different levels of overlap of the trajectories for all of the multiple robots except the particular robot; (Page 9, Section 5.4.  When calculating a new trajectory for a robot, Kala takes the obstacles and current trajectories of all of the other robots and aggregates them in equation 14.  While the purpose of the activity is not simply to determine the levels of overlap, the levels of overlap are represented in the equation.)
wherein assigning force vectors comprises assigning a set of force vectors representing forces outward from the spatial regions, where the force vectors in the set have magnitudes set according to the different levels of overlap of the trajectories for all of the multiple robots except the particular robot; and  37Attorney Docket No. 43374-0177001 (Page 9, Equation 14 and the following paragraph state that the repulsive force of the other robots are combined.  While Kala is silent in regards to overlapping trajectories applying more force, the equation and language used indicates that if two trajectories were to overlap the area or point would have a stronger force as that area or point would have two trajectories emitting a repulsive force.)
wherein determining the path for the particular robot comprises altering the candidate path by according to the set of force vectors.  (Page 9, Column 2, Section 5.4 Kala shows how equations 14 and 18 are being applied to create a new trajectory for a robot)
Kala does not teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. 
Sorin, however, does teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0073])
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

For Claim 4, modified Kala teaches The computer-implemented method of claim 1, further comprising: 
updating the candidate paths for each of the multiple robots based on aggregations of the trajectories; (Page 9, Column 2, Section 5.4 Kala shows how equation 14 a force is being created to effect the trajectories.  Equations 17 and 18 on page 10 show how this force is applied to create a new trajectory for a robot)
determining updated trajectories for the multiple robots based on the updated candidate paths; (Page 10, Section 5.5, Kala states the algorithm is iterative.  See Figure 3 on page 7.  The step “simulate plan by path velocity decomposition” and “get closest trajectories” can be repeated.
aggregating the updated trajectories and assigning updated force vectors directed outwards from the updated trajectories; and (See Figure 3 on Page 7, “Modify closest trajectories”.  On page 9, the trajectories are aggregated into an equation and the simulated force is calculated in that equation.)
determining an updated path for the particular robot to travel based on the updated trajectories and the updated force vectors. (Page 9, Column 2, Section 5.4 Kala shows how equations 14 and 18 are being applied to create a new trajectory for a robot)
Kala does not teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. 
Sorin, however, does teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0073])
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

For Claim 6, modified Kala teaches The computer-implemented method of claim 1, comprising: 
determining a region occupied by a stationary object; and (Page 9, Column 2, Section 5.4 Kala shows how equation 14 takes objects into account as obstacles when creating repulsive forces)
assigning force vectors directed outward from the region occupied by the stationary object;  38Attorney Docket No. 43374-0177001 (Page 9, Column 2, Section 5.4 Kala shows how equation 14 takes objects into account as obstacles to create a repelling force)
wherein the path for the particular robot to travel is further based on the force vectors directed outward from the region occupied by the stationary object. (See Equation 14 on page 9.  It shows how the force that deforms the path is calculated.  Stationary objects contribute to that force.  Equation 18 and the proceeding paragraphs go into more detail on how that force deforms the path.), 

For Claim 9, modified Kala teaches The computer-implemented method of claim 1, wherein the force vectors are two- dimensional, and the trajectory is two-dimensional. (Page 12, Figure 5, Kala shows their method being used and the example is two dimensional) 
Kala does not teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. 
Sorin, however, does teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0073])
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

For Claim 12, modified Kala teaches The computer-implemented method of claim 1, further comprising: 
dividing each of the candidate paths for the multiple robots into multiple path segments, wherein, for each of the candidate paths, each of the multiple path segments corresponds to 39Attorney Docket No. 43374-0177001 movement over a different time period in a series of time periods, wherein the series of time periods includes at least a first time period followed by a second time period; (Page 9, Section 5.4, paragraph 2, it is described that the trajectory is sampled along a few points, the equation having time as input.  This qualifies as dividing the candidate paths into points that represent segments over different time periods)
determining adjusted paths for the multiple robots by sequentially evaluating trajectories of path segments corresponding to a same time period, comprising:  (Page 9, Column 2, Section 5.4 Kala shows how the equations 14, 17, and 18 is being applied to create a new trajectory for a robot.  Additionally, Page 8, Column 1, Section 5.1 states the time of the experiment takes place from 0 to Tmax, where Tmax is the longest time any robot is in motion (getting to the destination).
adjusting the path segments that correspond to the first time period based on trajectories for the path segments that correspond to the first time period; and (Page 9, Column 2, Section 5.4 Kala shows how equations 14 and 18 are being applied to create a new trajectory for a robot.  The trajectories of the other robots is included.  Equation 18 on page 10 shows how a point representing the trajectory of the robot (one of them representing the trajectory of the robot during the first time period) being changed is modified by the forces made by points representing other robot paths.  Among these points is the first point, representing a first time period.)
And after adjusting the path segments that correspond to the first time period, adjusting the path segments that correspond to the second time period based on trajectories for the path segments that correspond to the second time period. (Page 9, Column 2, Section 5.4 Kala shows how equations 14 and 18 are being applied to create a new trajectory for a robot.  The trajectories of the other robots is included.  Equation 18 on page 10 shows how a point representing the trajectory of the robot (one of them representing the robot during the second time period) being changed is modified by the forces made by points representing other robot paths.  Among these points is the second point, representing a second time period.  Additionally, because this process is iterative, as long as it happens twice, this second time period points are being adjusted after an adjustment of the first time period points, even if that second time period adjustment is not explicitly proceeding the first time period point inside the iteration itself.)
Additionally, it would be obvious to have a system dividing each of the candidate paths for the multiple robots into multiple path segments, wherein, for each of the candidate paths, each of the multiple path segments corresponds to 39Attorney Docket No. 43374-0177001 movement over a different time period in a series of time periods, wherein the series of time periods includes at least a first time period followed by a second time period; 
And after adjusting the path segments that correspond to the first time period, adjusting the path segments that correspond to the second time period based on swept volumes for the path segments that correspond to the second time period.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because you would essentially just be doing the same process of claim 1 twice in a row.  A person of ordinary skill in the art prior to the effective filing date would want to do the process in two shorter iterations instead of one longer iteration, combining this teaching with Kala’s method, because if you know the general location of a robot during a time period, and know it would not be in a different location at that time period, then you would not have to direct other robots to avoid that area due to risk of possible collision.  
Kala does not teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. 
Sorin, however, does teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0073])
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

For Claim 13, modified Kala teaches The computer-implemented method of claim 1, the force vectors are directed outward from each of at least some of the individual trajectories.  (Page 9, Column 2, Equation 14, Kala shows how force is directed outwards from the trajectories of other robots, in addition to obstacles.  Additionally, Figure 2 on page 6 shows the repulsive force.  The explanation of Figure 2 explains how the force is emitted from every point of the robot’s trajectory.  This is explained in the preceding and proceeding paragraphs.  While Kala is silent in regards to overlapping trajectories applying more force, the equation and language used indicates that if two trajectories were to overlap the area or point would have a stronger force as that area or point would have two trajectories emitting a repulsive force.)
Modified Kala does not teach wherein the swept regions include voxels, and the use of swept regions for calculations instead of trajectories.
Sorin, however, does teach wherein the swept regions include voxels. ([0070] Explains that swept areas of the robot are recorded with voxels)
And the use of swept regions for calculations instead of trajectories ([0073])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Sorin’s use of storing 3D swept data for the robot as it moves as Voxels and the use of the swept regions for motion planning calculations with Kala’s method of calculating the trajectories iteratively by using robot trajectories and force radiating outwards because storing as Voxels is an effective way to store information about something in a 3D environment and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

For Claim 15, Kala teaches A system comprising: 
one or more computers; and (Page 1, Column 2, Paragraph 2.  Page 11, Section 6 cites that the approach is used using computer simulations in MATLAB)
one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: (Kala does not cite media storing instruction that cause the computers to perform operations, but given that Kala does cite the operations and a computer would be performing them, it indicates that a storage is present)
determining a candidate path of movement for each of multiple robots;  40Attorney Docket No. 43374-0177001 (Page 6, Column 1, Section 4.2.  Kala describes that one part of the problem is to determine the optimal trajectory of a robot and then coordinate several robots to best follow that trajectory.)
aggregating at least some of the trajectories for the multiple robots to determine amounts of overlap among the trajectories at different locations; ((Page 9, Column 2, Equation 14 aggregates the trajectories of all other robots. While the purpose is not to explicitly determine the amount of overlap, the amount of overlap is determined, and it is represented as a dense cluster of points, indicating a location where a number of trajectories overlap.   )
assigning force vectors directed outward from the trajectories, wherein the force vectors have different magnitudes assigned according to the respective amounts of overlap of the trajectories at the different locations; and (Page 9, Column 2, Equation 14, Kala shows how force is directed outwards from the trajectories of other robots, in addition to obstacles.  This is explained in the preceding and proceeding paragraphs.  While Kala is silent in regards to overlapping trajectories applying more force, the equation and language used indicates that if two trajectories were to overlap the area or point would have a stronger force as that area or point would have two trajectories emitting a repulsive force.)
determining a path for a particular robot to travel based on the trajectories and the assigned magnitudes of the forces. (Page 9, Column 2, Section 5.4 Kala shows how equations 14 and 18 are being applied to create a new trajectory for a robot)
Kala does not teach determining, for each of the multiple robots, a swept region that the robot would traverse through along its candidate path; 
and the use of basing calculations based on swept regions instead of trajectories to prevent collision. 
Sorin, however, does teach determining, for each of the multiple robots, a swept region that the robot would traverse through along its candidate path and the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0008], [0073].)
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

For Claim 16, modified Kala teaches The system of claim 15, further comprising: 
wherein aggregating trajectories for the multiple robots comprises determining a different aggregation of the swept regions for each of the multiple robots, wherein the aggregation for each robot is an aggregation of the trajectories of each of the other robots; and (Page 9, Section 5.4.  When calculating a new trajectory for a robot, Kala takes the obstacles and current trajectories of all of the other robots and aggregates them in equation 14)
wherein assigning force vectors directed outward from the trajectories comprises assigning a different set of force vectors for each of the multiple robots, the set of force vectors for each robot being determined based on the aggregation of the trajectories of each of the other robots. (Page 9, Equation 14 and the following paragraph state that the repulsive force of the other robots are combined.  While Kala is silent in regards to overlapping trajectories applying more force, the equation and language used indicates that if two trajectories were to overlap the area or point would have a stronger force as that area or point would have two trajectories emitting a repulsive force.)
Kala does not teach the use of basing calculations based on swept regions instead of trajectories.
Sorin, however, does teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0073])
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

For Claim 17, modified Kala teaches The system of claim 15, wherein aggregating at least some of the swept regions comprises aggregating the trajectories for all of the multiple robots except the particular robot to identify spatial regions having different levels of overlap of the trajectories for all of the multiple robots except the particular robot; (Page 9, Section 5.4.  When calculating a new trajectory for a robot, Kala takes the obstacles and current trajectories of all of the other robots and aggregates them in equation 14.  While the purpose of the activity is not simply to determine the levels of overlap, the levels of overlap are represented in the equation.)
wherein assigning force vectors comprises assigning a set of force vectors representing forces outward from the spatial regions, where the force vectors in the set have magnitudes set according to the different levels of overlap of the trajectories for all of the multiple robots except the particular robot; and (Page 9, Equation 14 and the following paragraph state that the repulsive force of the other robots are combined.  While Kala is silent in regards to overlapping trajectories applying more force, the equation and language used indicates that if two trajectories were to overlap the area or point would have a stronger force as that area or point would have two trajectories emitting a repulsive force.)
wherein determining the path for the particular robot comprises altering the candidate path by according to the set of force vectors. (Page 9, Column 2, Section 5.4 Kala shows how equations 14 and 18 are being applied to create a new trajectory for a robot)
Kala does not teach the use of basing calculations based on swept regions instead of trajectories.
Sorin, however, does teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0073])
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.


For Claim 18, modified Kala teaches The system of claim 15, further comprising:  41Attorney Docket No. 43374-0177001 
updating the candidate paths for each of the multiple robots based on aggregations of the trajectories;  (Page 9, Column 2, Section 5.4 Kala shows how equations 14 and 18 is being applied to create a new trajectory for a robot)
determining updated trajectories for the multiple robots based on the updated candidate paths; (Page 10, Section 5.5, Kala states the algorithm is iterative.  See Figure 3 on page 7.  The step “simulate plan by path velocity decomposition” and “get closest trajectories” can be repeated.
aggregating the updated trajectories and assigning updated force vectors directed outwards from the updated trajectories; (See Figure 3 on Page 7, “Modify closest trajectories” .  On page 9, the trajectories are aggregated into an equation and the simulated force is calculated in that equation.)
and determining an updated path for the particular robot to travel based on the updated trajectories and the updated force vectors. (Page 9, Column 2, Section 5.4 Kala shows how equations 14 and 18 are being applied to create a new trajectory for a robot)
Kala does not teach the use of basing calculations based on swept regions instead of trajectories.
Sorin, however, does teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0073])
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

For Claim 20, Kala teaches One or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: (Page 1, Column 2, Paragraph 2.  Page 11, Section 6 cites that the approach is used using computer simulations in MATLAB.  The use of computers indicates heavily to instructions for the computers to be stored on some media.)
determining a candidate path of movement for each of multiple robots; (Page 6, Column 1, Section 4.2.  Kala describes that one part of the problem is to determine the optimal trajectory of a robot and then coordinate several robots to best follow that trajectory.)
aggregating at least some of the trajectories for the multiple robots to determine amounts of overlap among the trajectories at different locations;  42Attorney Docket No. 43374-0177001 (Page 9, Column 2, Equation 14 aggregates the trajectories of all other robots, and the amount of overlap is accounted for)
assigning force vectors directed outward from the trajectories, wherein the force vectors have different magnitudes assigned according to the respective amounts of overlap of the trajectories at the different locations; and (Page 9, Column 2, Equation 14, Kala shows how force is directed outwards from the trajectories of other robots, in addition to obstacles.  This is explained in the preceding and proceeding paragraphs.  While Kala is silent in regards to overlapping trajectories applying more force, the equation and language used indicates that if two trajectories were to overlap the area or point would have a stronger force as that area or point would have two trajectories emitting a repulsive force.)
determining a path for a particular robot to travel based on the trajectories and the assigned magnitudes of the forces. (Page 9, Column 2, Section 5.4 Kala shows how equations 14 and 18 are being applied to create a new trajectory for a robot)
Kala does not teach determining, for each of the multiple robots, a swept region that the robot would traverse through along its candidate path; 
and the use of basing calculations based on swept regions instead of trajectories to prevent collision. 
Sorin, however, does teach determining, for each of the multiple robots, a swept region that the robot would traverse through along its candidate path and the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0008], [0073].)
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kala in light of Sorin in light of Quinlan et al (Submitted with IDS ), hereafter known as Quinlan.
For Claim 5, modified Kala teaches The computer-implemented method of claim 1, further comprising: 
determining a start location and a destination location for the particular robot; (Page 1, Column 2, Paragraph 2, Kala states the robots have a starting position and a goal position)
defining a path segment between the start location and the destination location;  (Page 6, Column 1, Section 4.2.  Kala describes that one part of the problem is to determine the optimal trajectory of a robot.)
determining objects found within proximity to the path segment;  (Page 9, Column 2, Section 5.4 Kala shows how the equation takes objects into account as obstacles)
generating force vectors corresponding to the objects based on characteristics of the objects; (Page 9, Column 2, Section 5.4 Kala shows how the equation takes objects into account as obstacles to create a repelling force.  The applicant’s specification suggests that “cautionary distances to other obstacles” can serve as a characteristic.  If distance from an object can serve as a characteristic, then Kala’s equation, which makes use of distance from the robot (See Equation 5 and preceding paragraph) serve as a characteristic that changes the force)
wherein determining a path for the particular robot to travel comprises: 
altering the path segment based on the force vectors corresponding to the objects and the force vectors directed outward from the trajectories. (Page 9, Column 2, Section 5.4 Kala shows how equations 14 and 18 are being applied to create a new trajectory for a robot)
Kala does not teach wherein a degree of alteration of the path segment is dependent on a measure of elasticity set for the path segment, the measure of elasticity defining a degree to which the path segment is stretched in response to the force vectors.
Quinlan, however, does teach the elastic band method wherein a degree of alteration of the path segment is dependent on a measure of elasticity set for the path segment, the measure of elasticity defining a degree to which the path segment is stretched in response to the force vectors. (Page 4, Section 6, Paragraph 3 cites “the internal contraction force models the tension in a physical elastic band.” The force is computed at the beginning of page 5, where it is shown there is a constant that represents global contraction gain.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Quinlan’s elastic model for robot controls with Kala’s method of using the trajectories to create force vectors.  A person of ordinary skill in the art prior to the effective filing date would do this because if you were planning robotic paths offline, and the robots would not know where the other robots were in their path during operation, they could treat an entire path as possibly having an obstacle and thus avoid it, preventing collisions.
Kala does not teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. 
Sorin, however, does teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0073])
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

For Claim 14, modified Kala teaches The computer-implemented method of claim 1, wherein determining a path for a particular robot to travel based on the swept regions and the assigned magnitudes of the forces comprises: 
determining an updated path by changing a particular candidate path for the particular robot (Page 10 equation 18 shows how the forces change the new trajectories), the updated path maintaining a same start location and end location as the particular candidate path (Page 2, Column 1, Paragraph 2 states that the problem is to find a path for the robots from the start position to the goal position.  Figure 5 on page 12 shows pairs of experiments.  While the starting location is unchanged, it appears the experiment does not run long enough for the robots to reach their end locations in every case) while bending in response to the force vectors, the particular candidate path being changed based on the force vectors to avoid the trajectories for the multiple robots (Page 10 equation 18 shows how the forces change the new trajectories.  Page 9, equation 14 shows how the forces from the other trajectories are used in this calculation)
And wherein the amount that the particular candidate path is stretched changes non-linearly so that the amount of change in response to a unit of force decreases the farther the updated path deviates from the particular candidate path. (Refer to page 10, equation 15.  The following paragraph shows that the force that attracts the robot’s trajectory back to the “optimal trajectory” increases non linearly as it gets further away from it.  Because of this, the force of an object has a lower effect on the trajectory of a robot the further the robot gets from the optimal trajectory)
Kala does not teach the elastic method that includes stretching
Quinlan, however, does teach the elastic method that includes stretching. (Page 2, Section 3 Elastic Bands)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to use Quinlan’s elastic method with Kala’s method of having robot trajectories effect other robot’s trajectories because it would be another way in which you could deform robot paths away from possible collisions.
Kala does not teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. 
Sorin, however, does teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0073])
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

For Claim 19, modified Kala teaches The system of claim 15, further comprising: 
determining a start location and a destination location for the particular robot; (Page 1, Column 2, Paragraph 2, Kala states the robots have a starting position and a goal position)
defining a path segment between the start location and the destination location; (Page 6, Column 1, Section 4.2.  Kala describes that one part of the problem is to determine the optimal trajectory of a robot.)
determining objects found within proximity to the path segment; (Page 9, Column 2, Section 5.4 Kala shows how the equation takes objects into account as obstacles)
generating force vectors corresponding to the objects based on characteristics of the objects; (Page 9, Column 2, Section 5.4 Kala shows how the equation takes objects into account as obstacles to create a repelling force.  The applicant’s specification suggests that “cautionary distances to other obstacles” can serve as a characteristic.  If distance from an object can serve as a characteristic, then Kala’s equation, which makes use of distance from the robot (See Equation 5 and preceding paragraph) serve as a characteristic that changes the force)
wherein determining a path for the particular robot to travel comprises: 
altering the path segment based on the force vectors corresponding to the objects and the force vectors directed outward from the trajectories. (Page 9, Column 2, Section 5.4 Kala shows how equations 14 and 18 are being applied to create a new trajectory for a robot)
Kala does not teach wherein a degree of alteration of the path segment is dependent on a measure of elasticity set for the path segment, the measure of elasticity defining a degree to which the path segment is stretched in response to the force vectors.
Quinlan, however, does teach the elastic band method wherein a degree of alteration of the path segment is dependent on a measure of elasticity set for the path segment, the measure of elasticity defining a degree to which the path segment is stretched in response to the force vectors. (Page 4, Section 6, Paragraph 3 cites “the internal contraction force models the tension in a physical elastic band.” The force is computed at the beginning of page 5, where it is shown there is a constant that represents global contraction gain.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Quinlan’s elastic model for robot controls with Kala’s method of using the trajectories to create force vectors.  A person of ordinary skill in the art prior to the effective filing date would do this because if you were planning robotic paths offline, and the robots would not know where the other robots were in their path during operation, they could treat an entire path as possibly having an obstacle and thus avoid it, preventing collisions.
Kala does not teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. 
Sorin, however, does teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0073])
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kala in light of Sorin in light of Yin et al (please refer to attached paper), hereafter known as Yin.
For Claim 7, modified Kala teaches The computer-implemented method of claim 1, 
And wherein aggregating at least some of the trajectories comprises aggregating at least some of the trajectories for the multiple robots (Page 9, Column 2, Section 5.4 Kala shows how equations 14 and 18 are being applied to create a new trajectory for a robot)
Kala does not teach determining a trajectory for a path of movement of a non-robot object; 
Yin, however, does teach determining a trajectory for a path of movement of a non-robot object; (See page 219, Column 1 equations and Figure 4, as well as Column 2 explanation paragraph for figure 4.  Notice how the repelling force from the obstacle is pointed away not from the current location of the obstacle, but the future location.  This indicates, and the equations show, that the trajectory of the object is being tracked and the future locations are being used to create the force vectors)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yin’s teaching of tracking moving obstacles with Kala’s method of using the trajectories of robots and non moving obstacles to iteratively plan robot paths to also change the path based off of moving obstacles and their future trajectories.  A person of ordinary skill in the art prior to the effective filing date would do this because if you do not know exactly where the object will be during it’s travel time but you know where it could be, you could avoid the entire trajectory and avoid a collision.
Kala does not teach combining the trajectories of the robots with the trajectory for the non-robot object. 
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine a known non-robot objects trajectory with the robot trajectories because both would be useful in deforming the path of a robot for which you are calculating a new path for, and all of the forces can be combined once they are calculated to deform the robot in question’s trajectory.  For the purpose of Kala’s equation, the robotic trajectories are essentially unchanging during the calculation of a different robot’s new trajectory.  A moving object would simply have the same form and impact on the equation 14 as a robot would once its trajectory is calculated, but would be excluded from the process of having its trajectory deformed or changed during the iterative process.
Kala does not teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. 
Sorin, however, does teach the use of basing calculations based on swept regions instead of trajectories to prevent collision. ([0073])
It would be obvious to one of ordinary skills in the art prior to the effective filing date to combine Sorin’s method of calculating swept areas of the robot’s paths with Kala’s method of calculating robot trajectories because doing so would more accurately define the boundaries where collisions would occur, and if equations were set so that the forces sharply became very strong when trajectories were colliding, using the swept areas would allow the forces to grow or become less sharply when the robots were nearing touching, instead of just their trajectories.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kala in light of Sorin in light of Chuang et al (please refer to attached paper), hereafter known as Chuang.
For Claim 8, modified Kala teaches The computer-implemented method of claim 1, 
Kala does not teach wherein determining the path for the particular robot to travel comprises determining, based on the force vectors, an adjustment to a pose or shape of the particular robot to be carried out by the particular robot as the particular robot travels the determined path.
Chuang, however, does teach wherein determining the path for the particular robot to travel comprises determining, based on the force vectors, an adjustment to a pose or shape of the particular robot to be carried out by the particular robot as the particular robot travels the determined path. (Page 730, Section II, it is described how collision avoidance in path planning is achieved using repulsion (forces) between object and obstacle resulting from a Newtonian potential based model.  Page 733, Figure 5a shows the object that is being controlled through a maze.  Page 735 shows the object navigating a maze, changing pose and position frequently, and as the force of the obstacles are an input on determining the determined path, it meets the claim qualifications.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chuang’s method of having the object reorient itself and change pose as it moves with Kala’s method of iterative multi robot trajectory planning.  A person of ordinary skill in the art prior to the effective filing date would do this because if an object had a non circular or spherical shape, rotating itself would be a way to fit through a tight area or position its longest or widest dimension towards the place it is traveling, thus making it’s travel corridor (or swept area) smaller which would make collisions less likely.

For Claim 11, modified Kala teaches The computer-implemented method of claim 1, wherein determining the path for the particular robot to travel based on the swept regions and the assigned magnitudes of the forces further comprises: 
Modified Kala does not teach constraining a portion of the path for the particular robot based on characteristics of the particular robot, wherein the characteristics of the particular robot comprise a speed limit of the particular robot, a size of the particular robot, a joint angle limit of the particular robot, or a length of arm reach of the particular robot.
Chuang, however, does teach constraining a portion of the path for the particular robot based on characteristics of the particular robot, wherein the characteristics of the particular robot comprise a speed limit of the particular robot, a size of the particular robot, a joint angle limit of the particular robot, or a length of arm reach of the particular robot.  (Figure 11 shows very clearly that the unusual shape, size, and reach of the “arms” of the robot has severely “constrained” how it may move through this network of obstacles.  This meets the qualification that during the path finding section, there are portions of the path where the movement of the robot is constrained)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine Chuang’s teaching of constraining movement of the robot depending on its shape with Kala’s teaching of iterative robot path planning based on trajectories and obstacles because if you had a robot with long arms moving through a tight space, it would be wise to have the robot carefully move in a constrained manner so to lower the chance of a collision.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kala in light of Sorin in light of Konidaris et al (US Pub 2018/0001472 A1), hereafter known as Konidaris, and in light of Brandenberger et al (US Pub 2015/0251315 A1), hereafter known as Brandenberger.
For Claim 10, modified Kala teaches The computer-implemented method of claim 1, 
Modified Kala does not teach wherein the force vectors are three- dimensional.
Brandenberger, however, does teach wherein the force vectors are three- dimensional. ([0106] it is shown that a repelling force is used on objects in the robot’s way to keep it from hitting them.  In [0156] it is stated the third dimension may be taken into account as well.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Brandenberger’s teaching of using a third dimension with Kala’s method of altering robot paths with force values calculated from obstacles and robots because using a third dimension gives you another degree of freedom in which to avoid objects and it would be possible to utilize that degree easily with drones or underwater robots.
Modified Kala does not teach wherein the swept region is a three-dimensional volume.
Konidaris, however, does teach swept region is a three-dimensional volume. ([0024])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Konidaris’s teaching of using a third dimension for swept regions with modified Kala’s method of altering robot paths with force values calculated from obstacles and robot’s swept regions because even when an object is moving on a two dimension plane, it might not take up consistent volume in the third dimension.  A top heavy robot might have a large swept area when looked at from above but might not have a very large swept area at the base, allowing smaller robots to move closer than a purely two dimensional model would allow.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664